397 S.W.2d 74 (1965)
Ex parte Charles Harlan YOUNG.
No. 38646.
Court of Criminal Appeals of Texas.
November 10, 1965.
Rehearing Denied January 5, 1966.
Richard Thornton, Galveston, for appellant.
Jules Damiani, Jr., Dist. Atty., Galveston, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of California to answer a charge "by complaint and supporting papers" of the crime of "Grand Theft and violation of Section 10851 of the California Vehicle Code."
The Executive Warrant issued by the Governor of Texas and the supporting papers were offered in evidence and appellant admitted his identity as the person named therein.
Reversal is sought upon the ground that the California offenses are felonies and no proof was offered that prosecution thereon *75 could be had in that state upon complaint.
A similar contention was overruled by this Court in the recent case of Ex parte Stanley, Tex.Cr.App., 377 S.W.2d 650. See also Ex parte Powers, Tex.Cr.App., 391 S.W.2d 413; Ex parte Powers, Tex. Cr.App., 391 S.W.2d 414.
The judgment remanding appellant to custody for extradition under the Executive Warrant is affirmed.